Citation Nr: 0323417	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to original disability ratings for post-
traumatic stress disorder (PTSD) higher than 10 percent from 
December 28, 1998, and 30 percent from May 30, 2000.

2.  Entitlement to a higher disability rating for suppurative 
otitis media of the left ear, with tympanic membrane 
perforation, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to May 
1972 and from January 1975 to July 1976.  Part of his earlier 
period of service has been found to have been dishonorable 
for VA purposes; the remainder of his service has been found 
to have been honorable.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Reno, Nevada, Regional 
Office (RO) of the United States Department of Veterans' 
Affairs (VA).  In a July 1997 rating decision the RO denied 
entitlement to a compensable evaluation for suppurative 
otitis media of the left ear with tympanic membrane 
perforation and constant tinnitus.  In July 1999, the Board 
remanded this issue to the RO for additional development.

In a September 1999 rating decision, the RO increased the 
disability rating for suppurative otitis media of the left 
ear, with tympanic membrane perforation, and tinnitus from 0 
percent to 10 percent, effective from September 30, 1996.  

In a January 2002 rating decision, the RO granted service 
connection for PTSD, and assigned an initial rating of 30 
percent, effective from May 30, 2000.  In an April 2002 
rating decision, the RO granted an effective date of December 
23, 1998, for service connection for PTSD.  The RO assigned 
staged ratings of 10 percent from December 23, 1988, and 30 
percent from May 30, 2000.  


REMAND

The claims folder contains reports of several psychiatric 
evaluations conducted between October 2000 and March 2002.  
These contain divergent assessments of the severity of the 
veteran's PTSD, and of its impact on his ability to work.  It 
does not appear that any of the examiners had access to all 
of the records currently in the claims folder.

The veteran's claims file reflects contradictory statements 
from the veteran's representative as to whether the veteran 
wishes to pursue an appeal for a disability rating in excess 
of 10 percent for suppurative otitis media of the left ear, 
with tympanic membrane perforation.  

In December 2002, the Board sought to inform the veteran of 
the evidence needed to substantiate his claim, of the 
evidence he was responsible for obtaining and of what 
evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  The RO had previously provided such notice to 
the veteran regarding his PTSD claim, but not with regard to 
the otitis media claim.  The regulation under which the Board 
provided its notice to the veteran was subsequently 
invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran and his 
representative whether he wishes to 
continue his appeal for a higher 
disability rating for suppurative otitis 
media of the left ear, with tympanic 
membrane perforation.

2.  If the veteran indicates that he is 
seeking a disability rating in excess of 
10 percent for suppurative otitis media 
of the left ear, with tympanic membrane 
perforation, the RO send the veteran a 
VCAA notice letter.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current manifestations of 
his PTSD.  The examination should be 
performed by a board-certified 
psychiatrist, if possible.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
be asked to comment on the extent of 
occupational and social impairment 
attributable to the veteran's PTSD.  The 
examiner should note whether the 
veteran's PTSD produces such 
manifestations as panic attacks more than 
once a week, impairment of short- and 
long-term memory, near-continuous panic 
or depression, impaired impulse control, 
suicidal ideation, persistent delusions 
or hallucinations, or grossly 
inappropriate behavior.  The examiner 
should also provide a Global Assessment 
of Function score attributable, if 
possible, solely to PTSD.

4.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




